Law Offices of Paul Hastings LLP 55 Second Street San Francisco, California 94105-3441 Telephone(415) 856-7000 Facsimile(415) 856-7100 Internetwww.paulhastings.com February21, 2012 VIA EDGAR [CORRESPONDENCE FILING] Secretary United States Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: Firsthand Technology Value Fund, Inc. – Registration Statement on Form N-2 File No. 333- Dear Sir or Madam: Enclosed for electronic filing via EDGAR pursuant to the Securities Act of 1933, as amended, on behalf of our client, Firsthand Technology Value Fund, Inc. (the “Registrant”), is a copy of the Registrant’s registration statement on Form N-2, including exhibits, relating to the Registrant’s proposed issuance of its common stock. Please advise us if we can provide any further information or assistance to facilitate your review.Please direct any comments or questions regarding this filing to the undersigned at (415)856-7007, or James Herriott, at (714) 668-6252. Very truly yours, /s/ David A. Hearth, Esq. of PAUL HASTINGS LLP Enclosure cc: Kevin M. Landis (w/ enclosures) Kelvin K. Leung, Esq. (w/ enclosures) James M. Herriott, Esq. (w/ enclosures)
